--------------------------------------------------------------------------------

EXHIBIT 10.53

 
FIRST AMENDMENT TO THE SUBLICENSE AGREEMENT AND CONSENT


THIS FIRST AMENDMENT TO TH SUBLICENSE AGREEMENT AND CONSENT (the "First
Amendment"), dated as of Mar 7, 2006, is between Global Hydrofuel Technologies
Inc., a Canadian federal corporation ("GHTI anada"), Hydrogen Power Inc., a
Delaware corporation ("HPI") and the University of British Columbia, a
corporation continued under the University Act of British Columbia ("UBC").


BACKGROUND



A.  
UBC and GHTI Canada entered into a License Agreement, effective February 3, 2003
(the "Principal License"), pursuant to which UBC granted GHTI Canada exclusive,
worldwide, sublicenseable rights for and relating to the commercial development,
use and sale of certain inventions pertaining to methods of generating hydrogen
from water (the "Technology"), in accordance with the terms and conditions of
the Principal License.




B.  
UBC, GHTI Canada and HPI entered into a certain Sublicense Agreement and
Consent, effective March 15, 2004 (the "Sublicense"), pursuant to which UBC
provided its consent and GHTI granted to HPI the: (a) exclusive rights for and
relating to the use, market and distribute the Technology in the United States,
Mexico, Central and South America; and (b) non-exclusive rights to market and
distribute products in Canada.




C.  
HPI entered into a Merger Agreement dated September 13, 2005 (the "Merger
Agreement") with Equitex, Inc. ("Equitex") and El Acquisition Corp. ("El"), a
wholly owned subsidiary of Equitex, pursuant to which the parties to the Merger
Agreement have agreed that El shall merge with and into HPI and HPI will become
a wholly owned subsidiary of Equitex.




D.  
HPI desires that, in the event of any termination of the Principal License,
other than a termination that arises as a result of a breach of the Sublicense
by HPI, that HPI will have the exclusive right to retain its rights with respect
to the Technology under the Sublicense.



THEREFORE, in view of the foregoing, the parties agree as follows:



1.  
This First Amendment shall be effective on the Closing Date of the Merger
Agreement, provided such Closing Date occurs within one hundred eighty (180)
calendar days of the date hereof (the "Effective Date"). In the event that the
Closing Date does not occur within one hundred eighty (180) calendar days of the
date of this Agreement, this Agreement will terminate and be of no force or
effect unless extended by agreement among the parties in writing.




2.  
All definitions referred to in this First Amendment have the same meaning as in
the Principal License and Sublicense.




3.  
In the event of a termination of the Principal License arising on or after the
Effective Date, other than a termination that arises as a result of a breach of
the Sublicense by HPI, UBC grants HPI the exclusive right to retain those rights
granted to HPI in the Sublicense, which shall remain in effect on the same terms
as the Sublicense, and which rights shall remain in full force and effect
notwithstanding the termination of the Principal License, with UBC retaining the
rights and obligations of the Sublicensor (in lieu of GHTI Canada) under the
Sublicense.



 
1

--------------------------------------------------------------------------------



 

4.  
GHTI Canada agrees to provide prompt written notice to HPI if any proceeding
under the Bankruptcy and Insolvency Act of Canada, or similar statute of similar
purpose, is commenced by or against GHTI Canada. No less than ten (10) calendar
days prior to the effective date of any termination pursuant to Article 18 of
the Principal License, UBC shall provide written notice to HPI.




5.  
UBC hereby expressly provides its consent to HPI's execution and delivery of
such Merger Agreement and the transactions contemplated therein to the extent
this shall constitute an assignment of the Sublicense and or otherwise require
the consent of UBC.




6.  
Save and except as set out herein, all terms and conditions of the Sublicense
are hereby ratified and confirmed.





Signature Page to Follow.


2

--------------------------------------------------------------------------------



The parties have executed this Agreement in triplicate originals by their
respective authorized officers on the following day and year.





SIGNED FOR AND ON BEHALF of THE
UNIVERSITY OF BRITISH COLUMBIA by
its authorized signatory:
 
 
/s/ David P. Jones
Authorized Signatory
David P. Jones
Associate Director
University-Industry Liaison
   
 
March 7, 2006
Date
 

 


SIGNED FOR AND ON BEHALF of
GLOBAL HYDROFUEL TECHNOLOGIES INC. by
its authorized signatory:
 
 
/s/ James Matkin
Authorized Signatory
 
 
March 7, 2006
Date
 

 


SIGNED FOR AND ON BEHALF of
HYDROGEN POWER INC. by
its authorized signatory:
 
 
/s/ James Matkin
Authorized Signatory
 
 
March 7, 2006
Date
 


3